Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 27, 2019

                                      No. 04-19-00311-CV

                                         Ernest BUSTOS,
                                            Appellant

                                                 v.

                              ENCINO PARK HOMEOWNERS,
                                       Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-18828
                           Honorable Laura Salinas, Judge Presiding


                                         ORDER
        The reporter’s record was originally due to be filed in this appeal on September 10, 2019.
On September 24, 2019, this court notified the court reporter that the reporter’s record was late.
The court reporter responded to our notice by stating that the reporter’s record was not filed
because appellant had failed to request the record or make arrangements to pay the reporter’s fee
for preparing the record.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that: (A) the appellant has requested the court reporter to
prepare the reporter’s record, which request must designate the portions of the proceedings and
the exhibits to be included, see TEX. R. APP. P. 34.6(b)(1); and (B) the reporter’s fee has been
paid or arrangements have been made to pay the reporter’s fee. If appellant fails to respond
within the time provided, appellant’s brief will be due within thirty (30) days from the date of
this order, and the court will consider only those issues or points raised in appellant’s brief that
do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c). If appellant
provides sufficient proof that a request and payment arrangements have been made, the
reporter’s record must be filed in this court no later than one week after the date appellant’s
written proof is filed with this court.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of September, 2019.



                                              ___________________________________
                                              Luz Estrada,
                                              Chief Deputy Clerk